UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6969


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KELLY GEORGE STANBACK,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:02-cr-30020-SGW-1)


Submitted:   September 9, 2015        Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelly George Stanback, Appellant Pro Se. Grayson A. Hoffman, Jeb
Thomas Terrien, Assistant United States Attorneys, Elizabeth G.
Wright, OFFICE OF THE UNITED STATES ATTORNEY, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kelly George Stanback appeals the district court’s order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion. *      We have

reviewed the record and find no reversible error.    Accordingly,

we affirm for the reasons stated by the district court.     United

States v. Stanback, No. 5:02-cr-30020-SGW-1 (W.D. Va. filed June

8 and entered June 9, 2015).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




     * Although the district court granted Stanback’s      § 3582
motion, the reduction granted by the court did not         reduce
Stanback’s sentence to the full extent he requested.



                               2